DETAILED ACTION
This Office action is in reply to correspondence filed 2 March 2021 in regard to application no. 17/085,443.  Claims 1-27 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a method (process), claim 10 is a “Beauregard claim” (manufacture) and claim 19 is directed to a system (machine); the other claims depend from these.  The claim(s) recite(s) receiving information about a person, determining a marketing activity based on this and a marketing strategy, updating the marketing strategy based on the number including determining a next marketing activity based on the gathered information, and obtaining a number (“reward score”) based on this.  All of this lies within the abstract idea of “advertising, marketing or sales activities or behaviors”, one of the enumerated “certain methods of organizing human activity”.  Further, but for the inclusion of a generic computer, discussed below, they are mental steps that can all be performed in the human mind or with pen and paper.
An ”execution environment” is nothing more than the current values of the various pieces of information that have been collected or determined, as would be known to those of skill in the relevant art, and the applicant does not define it or otherwise limit so as to require more; so for instance if one were to store or manipulate data concerning a person’s age and height, [44 years old and 5’6” tall] would be one execution environment; [56 years old and 6’2” tall] would be another.  All computer programs have such an environment at all times; further, people can keep track of such data in their minds.
This judicial exception is not integrated into a practical application because aside from the method being “computer-implemented”, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers using data obtained from machines capable of a broad category of artificial intelligence techniques, done in no particular manner.  See MPEP § 2106.05(h).
As the claims only manipulate information about a user and a marketing strategy, they do not improve the “functioning of a computer” or “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a method is “computer-implemented”, with no implementation details, is as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 19, which has the most, includes a processor and memory storing instructions.  These claim elements are recited at a high degree of generality and the specification does not further limit them in any way.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The claims and specification iterate and reiterate the phrase “deep reinforcement learning”, but no such learning actually takes place in any claim; all that is done is “state information” is obtained from an external, unclaimed “deep reinforcement learning system” and then manipulated.  Even if it were otherwise, the specification makes clear, ¶34 that nothing more than a “neural network” is required, and neural networks were well-understood, routine and conventional before the filing of the claimed invention.  The application’s cursory treatment of it is itself evidence of this; the applicant nowhere begins to explain how “deep reinforcement learning” works at any level of detail but simply assumes the reader’s familiarity with it.
Further, there is external evidence of the well-understood, routine and conventional nature of this.  For example, Florez (U.S. Publication No. 2015/0379497) discloses a self-checkout shopping system [title] in which he mentions that “learnaing correlations” of “shopping patterns” can “be configured via well-known methods of machine learning” such as “deep learning” and “neural networks”. [0201; emphasis added]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - a generic computer performing a chronological sequence of abstract steps - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-8, 11-17 and 20-26 are simply further descriptive of the type of information being manipulated, and claims 9, 18 and 27 simply recite further manipulation of information.  The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. Publication No. 2009/0132395) in view of Lyndon-James (U.S. Publication No. 2018/0060901) further in view of Kutaragi et al. (U.S. Publication No. 2007/0043616).

In-line citations are to Lam.
With regard to Claim 1:
Lam teaches: A computer-implemented method… [0165; “related embodiments described herein can be implemented in connection with any computer”] comprising:
obtaining state information of an execution environment… wherein the execution environment comprises a referral marketing environment, [Sheet 7, Fig. 7; to receive a request for a list of targeted users and determine a price to provide the list reads on Lam’s system being a referral marketing system] and wherein the state information of the execution environment comprises user information of a current user and information associated with a current market of the deep reinforcement learning system, and wherein the information associated with the current market comprises marketing services and transactions associated with the current user; [0059; “demographic and preferences data” of “users” reads on information of a current user; 0076; past transaction data are used; 0098; information about conversions after distribution of promotional offers is available]
determining a marketing activity corresponding to the state information of the execution environment based on a marketing strategy, wherein the marketing activity comprises a combination of a marketing channel, marketing content… [Sheet 15, Fig. 15; the name and address of the businesses combined with a call to action such as “recommend to friend” or “blog this” reads on marketing content; the use of an on-line map as the display background reads on a marketing channel; 0074; “channels” are tracked] and wherein determining the marketing activity comprises:
mapping, by the deep reinforcement learning system, the state information of the execution environment to a next marketing behavior of the current user based on the marketing strategy; [0076; transaction data are enhanced “by making more information about the past available”; 0080; this is used by the “advertising platform” which can provide, 0082, “personalized shopping”]
selecting, by the deep reinforcement learning system, the marketing channel, the marketing content… based on the next marketing behavior; and
determining the marketing activity based on the marketing channel, the marketing content… [Sheet 15, Fig. 15 as cited above; repeating a step is mere iteration, a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed; see MPEP § 2144.04(VI)(B); “determining” a step is not different from “selecting” it] 
adjusting the execution environment by updating the marketing activity; [0104; a page is “updated” and this is done “automatically”]
in response to adjusting the execution environment by updating the marketing activity… and
updating the marketing strategy based on the reward score. [0130; “changes in marketing” such as “strategy” may be based on a “resulting receipt”; this is based on, 0108, a user’s “transaction history” which includes, 0057, such “typical attributes” as the amount of a purchase, which reads on a reward score as it may relate to, 0087, a “customer loyalty or rewards program”]

Lam does not explicitly teach the use of deep reinforcement learning, though he does in general use “learning models”, [0076] or the use of a marketing time period, but it is known in the art.  Lyndon-James teaches a brand awareness system [title] which provides “marketing and communication strategies” [0033] using a “deep neural network”, [0064] which by the applicant’s own specification, as explained above, reads on deep reinforcement learning.  The system can set “dates and times” for tasks a user can opt in to, [0061] which may be based on a suggestion, [0085] which reads on the dates and times being a marketing time period.  Lyndon-James and Lam are analogous art as each is directed to electronic means for implementing a marketing strategy.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lyndon-James with that of Lam in order to use a deep neural network to assist in the provision of marketing and communication strategies, as taught by Lyndon-James; further, it is simply a substitution of known parts for others with predictable results, simply using Lyndon-James’ deep neural network in place of Lam’s less specific learning models, and using Lyndon-James’ date and time data in place of, or in addition to, the data of Lam; the substitution produces no new and unexpected result.

Lam does not explicitly teach obtaining a reward score of the execution environment for the marketing activity, wherein the reward score is determined based on a response of the current user to the marketing activity, but it is known in the art.  Kutaragi teaches an advertisement insertion and feedback system [title] which measures “times and durations for which a customer has elected to view auxiliary content”, [0015] the auxiliary content referring to an advertisement, provides a “sequence” [0083] of presentation of advertisements, and can provide “points” or other “rewards” based on “user interaction with particular advertisements”; [0272] the number of points reads on the claimed reward score.  Kutaragi and Lam are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kutaragi with that of Lam in order to reward a desired behavior, as taught by Kutaragi; further, it is simply a substitution of one known part for another with predictable results, simply providing a reward on the basis of Kutaragi rather than that of Lam; the substitution produces no new and unexpected result.

With regard to Claim 2:
The computer-implemented method according to claim 1, wherein the user information comprises user attribute information and historical behavior information. [0064; a user profile includes a “profile attribute” such as “Lifestyle, Interests”, etc.; 0062; “transaction history” is used, which reads on historical behavior information]

With regard to Claim 3:
The computer-implemented method according to claim 2, wherein the historical behavior information comprises at least one of a historical user operation sequence, a list of recently browsed webpages, a list of recently received marketing information, a purchase record, a transaction record, a loan record, a travel record, or an insurance record. [id.; data about transaction history reads on a transaction record]

With regard to Claim 4:
The computer-implemented method according to claim 2, wherein the user information comprises user profile information predetermined based on at least one of the user attribute information or the historical behavior information. [0064 as cited above; the information is aggregated into a profile]

With regard to Claim 5:
The computer-implemented method according to claim 1, wherein the state information further comprises scenario information of a scenario that the current user is situated in. [Lyndon-James, 0061; a “user” may be in a “particular location” which impacts what tasks may be suggested; it would have been obvious to one then of ordinary skill in the art to combine this feature of Lyndon-James with the teaching of Lam as it is simply a substitution of one known part for another with predictable results, simply using Lyndon-James’ data in place of, or in addition to, that of Lam as an input; the substitution produces no new and unexpected result]

With regard to Claim 6:
The computer-implemented method according to claim 5, wherein the scenario information comprises location service scenario information, payment scenario information, and payment operation event information. [id.]

With regard to Claim 7:
The computer-implemented method according to claim 1, wherein the marketing content comprises a marketing message [Sheet 15, Fig. 15; this reads on a marketing message, as explained above] and a benefit package, and the benefit package comprises one or more of a monetary reward, a coupon, or a purchase right. [0092; “targeted coupons”]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The computer-implemented method according to claim 1, wherein the marketing channel comprises one or more of instant messaging, on-screen banners, or notification badges. [Sheet 15, Fig. 15; the boxes containing the business information and call to action read on on-screen banners]

With regard to Claim 10:
Lam teaches: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations
[0165; “memory” stores “applications” for “server computers and client computers”] comprising:
obtaining state information of an execution environment… wherein the execution environment comprises a referral marketing environment, [Sheet 7, Fig. 7; to receive a request for a list of targeted users and determine a price to provide the list reads on Lam’s system being a referral marketing system] and wherein the state information of the execution environment comprises user information of a current user and information associated with a current market of the deep reinforcement learning system, and wherein the information associated with the current market comprises marketing services and transactions associated with the current user; [0059; “demographic and preferences data” of “users” reads on information of a current user; 0076; past transaction data are used; 0098; information about conversions after distribution of promotional offers is available]
determining a marketing activity corresponding to the state information of the execution environment based on a marketing strategy, wherein the marketing activity comprises a combination of a marketing channel, marketing content… [Sheet 15, Fig. 15; the name and address of the businesses combined with a call to action such as “recommend to friend” or “blog this” reads on marketing content; the use of an on-line map as the display background reads on a marketing channel; 0074; “channels” are tracked] and wherein determining the marketing activity comprises:
mapping, by the deep reinforcement learning system, the state information of the execution environment to a next marketing behavior of the current user based on the marketing strategy; [0076; transaction data are enhanced “by making more information about the past available”; 0080; this is used by the “advertising platform” which can provide, 0082, “personalized shopping”]
selecting, by the deep reinforcement learning system, the marketing channel, the marketing content… based on the next marketing behavior; and
determining the marketing activity based on the marketing channel, the marketing content… [Sheet 15, Fig. 15 as cited above; repeating a step is mere iteration, a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed; see MPEP § 2144.04(VI)(B); “determining” a step is not different from “selecting” it] 
adjusting the execution environment by updating the marketing activity; [0104; a page is “updated” and this is done “automatically”]
in response to adjusting the execution environment by updating the marketing activity… and
updating the marketing strategy based on the reward score. [0130; “changes in marketing” such as “strategy” may be based on a “resulting receipt”; this is based on, 0108, a user’s “transaction history” which includes, 0057, such “typical attributes” as the amount of a purchase, which reads on a reward score as it may relate to, 0087, a “customer loyalty or rewards program”]

Lam does not explicitly teach the use of deep reinforcement learning, though he does in general use “learning models”, [0076] or the use of a marketing time period, but it is known in the art.  Lyndon-James teaches a brand awareness system [title] which provides “marketing and communication strategies” [0033] using a “deep neural network”, [0064] which by the applicant’s own specification, as explained above, reads on deep reinforcement learning.  The system can set “dates and times” for tasks a user can opt in to, [0061] which may be based on a suggestion, [0085] which reads on the dates and times being a marketing time period.  Lyndon-James and Lam are analogous art as each is directed to electronic means for implementing a marketing strategy.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lyndon-James with that of Lam in order to use a deep neural network to assist in the provision of marketing and communication strategies, as taught by Lyndon-James; further, it is simply a substitution of known parts for others with predictable results, simply using Lyndon-James’ deep neural network in place of Lam’s less specific learning models, and using Lyndon-James’ date and time data in place of, or in addition to, the data of Lam; the substitution produces no new and unexpected result.

Lam does not explicitly teach obtaining a reward score of the execution environment for the marketing activity, wherein the reward score is determined based on a response of the current user to the marketing activity, but it is known in the art.  Kutaragi teaches an advertisement insertion and feedback system [title] which measures “times and durations for which a customer has elected to view auxiliary content”, [0015] the auxiliary content referring to an advertisement, provides a “sequence” [0083] of presentation of advertisements, and can provide “points” or other “rewards” based on “user interaction with particular advertisements”; [0272] the number of points reads on the claimed reward score.  Kutaragi and Lam are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kutaragi with that of Lam in order to reward a desired behavior, as taught by Kutaragi; further, it is simply a substitution of one known part for another with predictable results, simply providing a reward on the basis of Kutaragi rather than that of Lam; the substitution produces no new and unexpected result.

With regard to Claim 11:
The non-transitory, computer-readable medium according to claim 10, wherein the user information comprises user attribute information and historical behavior information. [0064; a user profile includes a “profile attribute” such as “Lifestyle, Interests”, etc.; 0062; “transaction history” is used, which reads on historical behavior information]

With regard to Claim 12:
The non-transitory, computer-readable medium according to claim 11, wherein the historical behavior information comprises at least one of a historical user operation sequence, a list of recently browsed webpages, a list of recently received marketing information, a purchase record, a transaction record, a loan record, a travel record, or an insurance record. [id.; data about transaction history reads on a transaction record]

With regard to Claim 13:
The non-transitory, computer-readable medium according to claim 11, wherein the user information comprises user profile information predetermined based on at least one of the user attribute information or the historical behavior information. [0064 as cited above; the information is aggregated into a profile]

With regard to Claim 14:
The non-transitory, computer-readable medium according to claim 10, wherein the state information further comprises scenario information of a scenario that the current user is situated in. [Lyndon-James, 0061; a “user” may be in a “particular location” which impacts what tasks may be suggested; it would have been obvious to one then of ordinary skill in the art to combine this feature of Lyndon-James with the teaching of Lam as it is simply a substitution of one known part for another with predictable results, simply using Lyndon-James’ data in place of, or in addition to, that of Lam as an input; the substitution produces no new and unexpected result]

With regard to Claim 15:
The non-transitory, computer-readable medium according to claim 14, wherein the scenario information comprises location service scenario information, payment scenario information, and payment operation event information. [id.]

With regard to Claim 16:
The non-transitory, computer-readable medium according to claim 10, wherein the marketing content comprises a marketing message [Sheet 15, Fig. 15; this reads on a marketing message, as explained above] and a benefit package, and the benefit package comprises one or more of a monetary reward, a coupon, or a purchase right. [0092; “targeted coupons”]

This claim is not patentably distinct from claim 10, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight. The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The non-transitory, computer-readable medium according to claim 10, wherein the marketing channel comprises one or more of instant messaging, on-screen banners, or notification badges. [Sheet 15, Fig. 15; the boxes containing the business information and call to action read on onscreen banners]

With regard to Claim 19:
Lam teaches: A computer-implemented system, comprising: 
one or more computers; [0165; “embodiments described herein can be implemented in connection with any computer”] and
one or more computer memory devices [0165; “memory” stores “applications”]
interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, [0182; the applications may comprise a “process running on a processor”; Sheet 21, Fig. 21] perform one or more operations comprising:
obtaining state information of an execution environment… wherein the execution environment comprises a referral marketing environment, [Sheet 7, Fig. 7; to receive a request for a list of targeted users and determine a price to provide the list reads on Lam’s system being a referral marketing system] and wherein the state information of the execution environment comprises user information of a current user and information associated with a current market of the deep reinforcement learning system, and wherein the information associated with the current market comprises marketing services and transactions associated with the current user; [0059; “demographic and preferences data” of “users” reads on information of a current user; 0076; past transaction data are used; 0098; information about conversions after distribution of promotional offers is available]
determining a marketing activity corresponding to the state information of the execution environment based on a marketing strategy, wherein the marketing activity comprises a combination of a marketing channel, marketing content… [Sheet 15, Fig. 15; the name and address of the businesses combined with a call to action such as “recommend to friend” or “blog this” reads on marketing content; the use of an on-line map as the display background reads on a marketing channel; 0074; “channels” are tracked] and wherein determining the marketing activity comprises:
mapping, by the deep reinforcement learning system, the state information of the execution environment to a next marketing behavior of the current user based on the marketing strategy; [0076; transaction data are enhanced “by making more information about the past available”; 0080; this is used by the “advertising platform” which can provide, 0082, “personalized shopping”]
selecting, by the deep reinforcement learning system, the marketing channel, the marketing content… based on the next marketing behavior; and
determining the marketing activity based on the marketing channel, the marketing content… [Sheet 15, Fig. 15 as cited above; repeating a step is mere iteration, a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed; see MPEP § 2144.04(VI)(B); “determining” a step is not different from “selecting” it] 
adjusting the execution environment by updating the marketing activity; [0104; a page is “updated” and this is done “automatically”]
in response to adjusting the execution environment by updating the marketing activity… and
updating the marketing strategy based on the reward score. [0130; “changes in marketing” such as “strategy” may be based on a “resulting receipt”; this is based on, 0108, a user’s “transaction history” which includes, 0057, such “typical attributes” as the amount of a purchase, which reads on a reward score as it may relate to, 0087, a “customer loyalty or rewards program”]

Lam does not explicitly teach the use of deep reinforcement learning, though he does in general use “learning models”, [0076] or the use of a marketing time period, but it is known in the art.  Lyndon-James teaches a brand awareness system [title] which provides “marketing and communication strategies” [0033] using a “deep neural network”, [0064] which by the applicant’s own specification, as explained above, reads on deep reinforcement learning.  The system can set “dates and times” for tasks a user can opt in to, [0061] which may be based on a suggestion, [0085] which reads on the dates and times being a marketing time period.  Lyndon-James and Lam are analogous art as each is directed to electronic means for implementing a marketing strategy.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lyndon-James with that of Lam in order to use a deep neural network to assist in the provision of marketing and communication strategies, as taught by Lyndon-James; further, it is simply a substitution of known parts for others with predictable results, simply using Lyndon-James’ deep neural network in place of Lam’s less specific learning models, and using Lyndon-James’ date and time data in place of, or in addition to, the data of Lam; the substitution produces no new and unexpected result.

Lam does not explicitly teach obtaining a reward score of the execution environment for the marketing activity, wherein the reward score is determined based on a response of the current user to the marketing activity, but it is known in the art.  Kutaragi teaches an advertisement insertion and feedback system [title] which measures “times and durations for which a customer has elected to view auxiliary content”, [0015] the auxiliary content referring to an advertisement, provides a “sequence” [0083] of presentation of advertisements, and can provide “points” or other “rewards” based on “user interaction with particular advertisements”; [0272] the number of points reads on the claimed reward score.  Kutaragi and Lam are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kutaragi with that of Lam in order to reward a desired behavior, as taught by Kutaragi; further, it is simply a substitution of one known part for another with predictable results, simply providing a reward on the basis of Kutaragi rather than that of Lam; the substitution produces no new and unexpected result.

With regard to Claim 20:
The computer-implemented system according to claim 19, wherein the user information comprises user attribute information and historical behavior information. [0064; a user profile includes a “profile attribute” such as “Lifestyle, Interests”, etc.; 0062; “transaction history” is used, which reads on historical behavior information]

With regard to Claim 21:
The computer-implemented system according to claim 20, wherein the historical behavior information comprises at least one of a historical user operation sequence, a list of recently browsed webpages, a list of recently received marketing information, a purchase record, a transaction record, a loan record, a travel record, or an insurance record. [id.; data about transaction history reads on a transaction record]

With regard to Claim 22:
The computer-implemented system according to claim 20, wherein the user information comprises user profile information predetermined based on at least one of the user attribute information or the historical behavior information. [0064 as cited above; the information is aggregated into a profile]

With regard to Claim 23:
The computer-implemented system according to claim 19, wherein the state information further comprises scenario information of a scenario that the current user is situated in. [Lyndon-James, 0061; a “user” may be in a “particular location” which impacts what tasks may be suggested; it would have been obvious to one then of ordinary skill in the art to combine this feature of Lyndon-James with the teaching of Lam as it is simply a substitution of one known part for another with predictable results, simply using Lyndon-James’ data in place of, or in addition to, that of Lam as an input; the substitution produces no new and unexpected result]

With regard to Claim 24:
The computer-implemented system according to claim 23, wherein the scenario information comprises location service scenario information, payment scenario information, and payment operation event information. [id.]

With regard to Claim 25:
The computer-implemented system according to claim 19, wherein the marketing content comprises a marketing message [Sheet 15, Fig. 15; this reads on a marketing message, as explained above] and a benefit package, and the benefit package comprises one or more of a monetary reward, a coupon, or a purchase right. [0092; “targeted coupons”]

This claim is not patentably distinct from claim 19, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 26:
The computer-implemented system according to claim 19, wherein the marketing channel comprises one or more of instant messaging, on-screen banners, or notification badges. [Sheet 15, Fig. 15; the boxes containing the business information and call to action read on on-screen banners]

Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. in view of Lyndon-James further in view of Kutaragi et al. further in view of Psota et al. (U.S. Publication No. 2015/0073929).

These claims are similar so are analyzed together.
With regard to Claim 9:
The computer-implemented method according to claim 1, further comprising:
determining a return value based on the reward score, wherein the return value comprises a weighted sum of the reward score and at least one future reward score; and
determining a subsequent marketing strategy that increases the return value.

With regard to Claim 18:
The non-transitory, computer-readable medium according to claim 10, the operations further comprising:
determining a return value based on the reward score, wherein the return value comprises a weighted sum of the reward score and at least one future reward score; and
determining a subsequent marketing strategy that increases the return value.

With regard to Claim 27:
The computer-implemented system according to claim 19, the operations further comprising:
determining a return value based on the reward score, wherein the return value comprises a weighted sum of the reward score and at least one future reward score; and
determining a subsequent marketing strategy that increases the return value.

Lam, Lyndon-James and Kutaragi teach the method of claim 1, medium of claim 10 and system of claim 19, including changing a marketing strategy as cited above, but do not explicitly teach the use of a weighted sum, but it is known in the art.  Psota teaches a transaction-facilitating marketplace platform. [title] He provides that “ratings” may be related to “rewards” that are used, among other things, to produce “ratings” by “calculating a weighted sum”. [0151] His system can be used to “present a very well targeted offer” to a “buyer”. [0309] The system may be used to ensure “profitability”, [0255] which reads on a return.  Psota and Lam are analogous art as each is directed to electronic means by which offers may be made to targeted, potential customers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Psota with that of Lam and Lyndon-James in order to use weights to manage the relative importance of data, as is done by Psota; further, it is simply a substitution of one part for another with predictable results, simply using Psota’s weighted sum to make a calculation in place of the calculation of Lam; the substitution produces no new and unexpected result.

That a market strategy “increases the return value” consists entirely of intended-use language that is considered but given no patentable weight.

Response to Arguments
Applicant's arguments filed 2 March 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  “Determining a marketing activity” is within the abstract idea, and as explained above, the “state information” is simply the value, at a particular time, of the various pieces of information being manipulated.  The claims do not positively recite “deep learning” or any learning at all, but simply obtaining information from an external, unclaimed “deep reinforcement learning system”.  While the specification may disclose some sort of learning, the actual claim does nothing more than an update based on receiving updated information.
Whether the “marketing activity” is determined in an unconventional manner may improve the marketing activity, but that is an improvement to the abstract idea and not to any computer or other technology, and the Examiner does not see how anything in any claim improves the computer itself.  Again, in arguing step 2B, the applicant refers to unclaimed features of the invention; there is nothing in any claim that performs any optimization, and the specification does not adequately support any kind of optimization at all, as optimization in general is sufficiently difficult that it cannot simply be hand-waved with vague language such as “through interaction and feedback with the execution environment”; if it were claimed it would be rejected under 112(a), but as it is not, it has no bearing on the 101 analysis.  The Examiner sees no non-abstract element, or combination of elements, in any claim sufficient to overcome this rejection, and it is maintained.

Applicant’s arguments with respect to claim(s) 1-27 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus on language added by amendment and for which the reference to Kutaragi has been incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694